REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
With respect to the prior art of record the Examiner substantially agrees with applicant’s arguments in the Response presented on 4/19/2022.
None of the prior art of record, neither singularly nor in combination, teach or show the features present in independent claims 1, 11 and 16 of the application:
after causing the mobile device to discover the first media playback system at the point- of-sale display, transmitting, via a network interface to the mobile device, instructions that cause the mobile device to download a control application to data storage of the mobile device; 
after the control application is downloaded to the mobile device, transmitting, via the network interface to the control application on the mobile device, instructions to configure the control application to remotely control the first media playback system at the point-of-sale display; 
receiving, via the network interface from the mobile device, data representing a command to play back particular audio content from a streaming audio service on the first set of two or more playback devices, wherein the mobile device is associated with account information for the streaming audio service; and 
sending, via the network interface to the first set of two or more playback devices, instructions to play back the particular audio content from the streaming audio service using the account information associated with the mobile device for the streaming audio service, wherein the first set of two or more playback devices are configured to utilize the account information associated with the mobile device 216/416,50413-0808-CON419 (0383738) for the streaming audio service to retrieve the particular audio content from the streaming audio service.

The cited references, specifically Cho teaches the mobile terminal connecting to a gateway of a home network through a communication network, the mobile terminal receiving a list of devices which are connected to the home network from the gateway of the home network, the mobile terminal displaying the devices connected to the home network, if one of the displayed devices is selected, requesting the status information of the selected device from the selected device status information of the selected device through the gateway, receiving the status information of the selected device from the selected device, and displaying the received status information and a user interface for controlling the selected device. Ramsay discloses managing the operation of networked media playback devices providing an interface for displaying a plurality of player icons that are each indicative of a respective one or more networked media playback devices and allowing a user to graphically manipulate items in the media library. 
Accordingly, dependent claims 2-10, 12-15, 17-20 are allowed for the same reasons stated above.
Therefore, the Examiner is allowing claims 1-20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933.  The examiner can normally be reached on M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MILENA RACIC/Patent Examiner, Art Unit 3627           


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627